Citation Nr: 1445582	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, spinal stenosis, herniated disc, status-post surgery, left foot drop, and intervertebral disc syndrome with left sciatica, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, denying the Veteran's claims for increase for his service-connected low back disorder, a temporary total rating based on surgical or other treatment necessitating convalescence, and his TDIU entitlement.  Of those issues, the Veteran appealed only the TDIU denial and it was that issue alone that was certified for the Board's review.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal of November 2011, the Veteran referenced the existence of a left hip disorder and by January 2012 correspondence to the AOJ the Veteran's representative clarified that it was not the Veteran's intention to initiate any claim for VA compensation for a disorder of his left hip.  In the Statement of Accredited Representative in Appealed Case, received by VA in March 2012, the same representative indicated that the Veteran was in addition to TDIU entitlement seeking an increased rating for his service-connected low back disorder, noting that the residual manifestations of that disability supported the assignment of more than the 60 percent rating currently in effect.  

No action was taken by the AOJ with respect to the statement of the Veteran's representative in March 2012 and while that statement could be viewed either as a new claim or a notice of disagreement, it is in the Veteran's best interests to find that it constitutes a notice of disagreement with the April 2011 denial of his then pending claim for increase.  In any event, that pending claim for increase for low back disability is inextricably intertwined with the question of TDIU entitlement and must be addressed fully prior to the Board's entry of a final administrative decision as to the certified issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Remand to ensure that further development action as to the pending claim for a higher rating for low back disability is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

It, too, is noted that pertinent VA treatment records which ranged from November 2005 to December 2011 were added to the electronic claims folder in March 2012, but only VA treatment records compiled in August 2011 and prior thereto were considered by the AOJ and listed as having been subject to AOJ review in the statement of the case issued in October 2011.  Cf. 38 C.F.R. §§ 3.103, 19.29, 19.37 (2013).  Remand to ensure that all pertinent evidence is considered by the AOJ and referenced in a supplemental statement of the case is found to be necessary.  

Notice is taken that this is not a case governed by interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which is to the effect that AOJ consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  See Veterans Benefits Administration Fast Letter 14-02.  Here, the VA treatment records were compiled and added to the record by VA, with VA's receipt of the substantive appeal in November 2011.  To that end, the cited Fast Letter is not for application in this instance.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file, including those compiled since December 2011, for inclusion in the electronic claims folder.  

2.  Thereafter, afford the Veteran a VA examination for evaluation of the nature and severity of his service-connected degenerative joint disease, spinal stenosis, herniated disc, status-post surgery, left foot drop, and intervertebral disc syndrome with left sciatica and to ascertain more clearly what impact that disability has upon his employability.  The claims file should be made available to the VA examiner.  Such examination should include a complete medical history, comprehensive clinical evaluation, and any indicated testing.  All pertinent diagnoses and the manifestations attributable to each indicated diagnosis should be fully set forth.  

The examiner is also asked to comment on the functional impairment caused solely by the Veteran's service-connected degenerative joint disease, spinal stenosis, herniated disc, status-post surgery, left foot drop, and intervertebral disc syndrome with left sciatica.  

3.  Thereafter, readjudicate the claim for increase for low back disability and if the benefit sought is not granted, provide the Veteran with a statement of the case and advise him in writing of the need to timely file a substantive appeal, so that the issue may be addressed by the Board on appeal at a later point in time.  

4.  Lastly, readjudicate the Veteran's entitlement to a TDIU based on all of the evidence of record, including all pertinent VA treatment records compiled from August to December 2011, and all of the other evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case outlining all evidence considered and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



